Citation Nr: 0721938	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  05-26 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for hypertension as 
secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1965 
to July 1967.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an August 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.


FINDING OF FACT

The veteran does not have hypertension secondary to his 
service-connected diabetes mellitus, type II or to his 
service-connected post-traumatic stress disorder (PTSD).


CONCLUSION OF LAW

Hypertension is not causally related to service-connected 
disability.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 
3.310(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

Prior to initial adjudication of the veteran's claim, VA met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2006). 

A letter dated in April 2004 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The April 2004 letter told him to provide any 
relevant evidence in his possession. See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).   

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
veteran was also accorded a VA examination in January 2005. 
38 C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).



II.	Service connection

The veteran is seeking service connection for hypertension as 
secondary to his service-connected diabetes mellitus or to 
his service-connected PTSD.  The Board notes that the veteran 
is not claiming that his hypertension was incurred in or 
aggravated by service.  On a VA Form 21-4138, Statement in 
Support of Claim, received in March 2004, the veteran 
requested consideration for hypertension as a secondary 
condition to his diabetes.  He stated that his hypertension 
has caused heart problems resulting in surgery and he 
believed this was related to his diabetes and PTSD.  In his 
Notice of Disagreement, received in September 2004, the 
veteran stated that he claimed the hypertension was secondary 
to his service-connected diabetes.  He stated that he felt 
the diabetes and PTSD had both contributed to his 
hypertension.  On a VA Form 21-4138 received in August 2005, 
the veteran stated that he wished to continue his appeal of 
the decision denying service connection for hypertension as a 
secondary condition to his diabetes.  Clearly, the veteran is 
not seeking service connection for his hypertension on a 
direct basis but as secondary to a service-connected 
disability.  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  In Allen, the United States Court 
of Appeals for Veterans Claims (Court) indicated that the 
term "disability" as used in 38 U.S.C.A. § 1110 "... 
refers to impairment of earning capacity, and that such 
definition mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated."  The 
Court then concluded that "... pursuant to § 1110 and § 
3.310(a), when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation." Id.

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder 
is proximately due to or the result of a disorder of service 
origin.  In that case, all symptomatology resulting from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a nonservice-connected disability.  In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.

Establishing service connection on a secondary basis requires 
evidence sufficient to show that a current disability exists 
and that the current disability was either caused by or 
aggravated by a service-connected disability. 38 C.F.R. § 
3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

However, no medical professional has ever related 
hypertension to either the veteran's service-connected 
diabetes mellitus, type II or to his service-connected PTSD.  
The veteran underwent VA examination in January 2005.  The VA 
examiner stated, "The current medical literature does not 
have any evidence that shows PTSD causes vessel, vascular, or 
renal disease, therefore, PTSD does not cause hypertension.  
In this veteran's case, he says he gets mad quite often and 
this would be most likely related to his PTSD.  He could 
easily have temporary elevations of blood pressure due to his 
anger, but the current medical literature does not show any 
relationship between PTSD causing any renal, vascular, or 
vessel disease, therefore, the PTSD does not cause 
hypertension.  Concerning the veteran's diabetes and 
hypertension, his diabetes is of recent onset as is his 
hypertension.  His kidney studies are normal, therefore 
making it less likely than not that the hypertension is 
directly secondary to his diabetes.  Since he has a very 
extensive family history of hypertension, it appears at least 
as likely as not that his hypertension is due to a family 
history and essential hypertension.  I cannot determine 
whether the veteran's hypertension is aggravated by his 
diabetes or PTSD because there have been no specific 
measurements documented concerning transient elevations of 
blood pressure.  If the veteran did not have PTSD or 
diabetes, it is likely that he would still have hypertension 
because of a strong family history.  I cannot determine what 
increased symptoms are due to diabetes and/or PTSD.  He could 
easily have transient elevations of blood sugar when he 
becomes upset but, again, these are transient and not 
permanent.  There are no specific medical considerations 
stating that hypertension would be made worse by diabetes or 
PTSD.  The current medical literature states that in many 
cases diabetes can certainly cause high blood pressure after 
many years, when it affects the kidneys.  This does not occur 
in PTSD." 

There is no competent medical evidence in the record that 
contradicts the VA examiner's January 2005 opinion.  The 
Board notes the veteran's assertions that he feels that his 
hypertension is related to a service-connected disability.  
However, he is not competent to provide an opinion requiring 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).     

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
hypertension as secondary to service-connected disability, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.


ORDER

Entitlement to service connection for hypertension as 
secondary to service-connected disability is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


